



Exhibit 10.4


LIMITED CONSENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT
This Limited Consent to Loan Agreement and Forbearance Agreement, dated as of
May 11, 2016 (this “Agreement”) is among KEY ENERGY SERVICES, INC., a Maryland
corporation (the “Company”), KEY ENERGY SERVICES, LLC, a Texas limited liability
company (“Key Energy LLC”, and together with the Company, collectively,
“Borrowers”), certain subsidiaries of the Borrowers as Guarantors, Lenders and
Co-Collateral Agents party to this Agreement and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, Borrowers, certain subsidiaries of Borrowers as Guarantors from time to
time party thereto, the Lenders from time to time party thereto, the
Administrative Agent, and Bank of America, N.A. and Wells Fargo Bank, National
Association, as Co-Collateral Agents, are parties to that certain Loan and
Security Agreement dated as of June 1, 2015 (as amended, supplemented, restated
or otherwise modified from time to time, the “Loan Agreement”; capitalized terms
not otherwise defined herein having the definitions provided therefor in the
Loan Agreement) and to certain other documents executed in connection with the
Loan Agreement;
WHEREAS, the Company, as borrower, each of the guarantors party thereto, each of
the lenders party thereto and Cortland Capital Market Services LLC, as
administrative agent, are parties to a Forbearance Agreement relating to the
Term Loan Credit Agreement, a copy of which is attached as Exhibit A hereto (the
“Term Loan Forbearance Agreement”);
WHEREAS, the Borrowers have requested that the Lenders consent to the prepayment
of the Term Loans in a principal amount of up to $7,500,000 pursuant to Section
4 of the Term Loan Forbearance Agreement (such repayment, the “Specified Term
Loan Repayment”);
WHEREAS, the Lenders are willing to provide such consent on terms and subject to
conditions set forth herein;
WHEREAS, the Borrowers may have an Event of Default as a result of a failure to
comply with the minimum Asset Coverage Ratio set forth in Section 10.3.2 of the
Loan Agreement measured as of the last day of the Fiscal Quarter ending March
31, 2016 (the “Alleged Asset Coverage Ratio Default”);
WHEREAS, the Borrowers deny that the Alleged Asset Coverage Ratio Default is
valid but have requested that the Lenders and the Administrative Agent, during
the Forbearance Period (as defined below), agree to forbear from exercising
certain of their default-related rights and remedies against Borrowers and the
other Obligors with respect to the Alleged Asset Coverage Ratio Default; and
WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
forbearance on terms and subject to conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
NOW, THEREFORE, the parties hereto agree as follows:
1.Limited Consent. Notwithstanding anything to the contrary contained in Section
10.2.16(c)(iii)(x) of the Loan Agreement, Administrative Agent and the Lenders
signatory hereto constituting Required Lenders hereby consent to the Specified
Term Loan Repayment, provided that (i) the Specified Term Loan Repayment is made
on or before May 16, 2016 and (ii) no proceeds of Revolver Loans are used to
fund the Specified Term Loan Repayment.


The consents contained in this Section 1 are limited consents and (i) shall only
be relied upon and used for the specific purpose set forth herein, (ii) shall
not constitute nor be deemed to constitute a waiver of (a) any Default or Event
of Default or (b) any term or condition of the Loan Agreement and the other Loan
Documents, (iii) shall not constitute nor be deemed to constitute a consent by
the Administrative Agent or any Lender to anything other than the specific
purpose set forth herein and (iv) shall not constitute a custom or course of
dealing among the parties hereto.








--------------------------------------------------------------------------------





2.Forbearance.


2.1    Effective as of the date hereof, Administrative Agent and the Lenders
signatory hereto, constituting Required Lenders, hereby agree that until the
expiration or termination of the Forbearance Period, they will temporarily
forbear from exercising default-related rights and remedies against the
Borrowers or any other Obligor solely with respect to (i) the Alleged Asset
Coverage Ratio Default; (ii) the accuracy of any Compliance Certificate insofar
as it concerns the Asset Coverage Ratio as of March 31, 2016; and (iii) any
cross-default to the Term Loan Agreement arising from matters that are subject
to the Term Loan Forbearance Agreement for so long as such agreement shall
remain ine effect (collectively, the “Subject Defaults”); provided, however,
that nothing herein shall restrict, impair or otherwise affect any Lender’s or
the Administrative Agent’s rights and remedies under any agreements (including,
without limitation, the Intercreditor Agreement) containing subordination
provisions in favor of any or all of the Lenders or the Administrative Agent
(including, without limitation, any rights or remedies available to the Lenders
or the Administrative Agent as a result of the occurrence or continuation of the
Alleged Asset Coverage Ratio Default) or amend or modify any provision thereof.


2.2    As used herein, the term “Forbearance Period” shall mean the period
beginning on the date hereof and ending on the earlier to occur of (the
occurrence of clause (i) or (ii), a “Termination Event”): (i) any Forbearance
Default (as hereinafter defined) or (ii) June 6, 2016, at 11:59 p.m. New York
time. As used herein, the term “Forbearance Default” shall mean (A) the
occurrence of any Default or an Event of Default other than the Subject
Defaults, (B) the failure of any Borrower or any other Obligor to comply timely
with any term, condition, or covenant set forth in this Agreement, (C) the
failure of any representation or warranty made by any Borrower or any other
Obligor under or in connection with this Agreement to be true and complete in
all material respects as of the date hereof, (D) the repudiation and/or
assertion of any defense by any Obligor with respect to this Agreement or any
Loan Document or the pursuit of any claim by any Obligor against the
Administrative Agent, any Issuing Bank, any Lender, or any other Indemnitee of
any of the foregoing, and/or (E) the termination or expiration of any other
forbearance granted by another creditor of any of the Obligors (including of the
forbearance pursuant to the Term Loan Forbearance Agreement) or taking of an
enforcement action or other exercise of any or all rights and remedies
(including delivery of any notice of default or event of default or similar
notice) by any such creditor (including by the Term Loan Agent, any “Lender”
under (and as defined in) the Term Loan Credit Agreement or any other holder of
obligations under the Term Loan Credit Agreement or by any holder of obligations
under the Senior Notes Indenture) or acceleration by such creditor of
indebtedness owing to such creditor, including, without limitation, by the Term
Loan Agent, any “Lender” under (and as defined in) the Term Loan Credit
Agreement or any other holder of obligations under the Term Loan Credit
Agreement or by an holder of obligations under the Senior Notes Indenture.
        
2.3    Upon the occurrence of a Termination Event, (x) the agreement of the
Administrative Agent and Required Lenders hereunder to forbear from exercising
their respective default-related rights and remedies shall immediately terminate
without the requirement of any demand, presentment, protest, or notice of any
kind, all of which each of the Borrowers and the other Obligors hereby waives
and (y) any or all of the Lenders and the Administrative Agent may at any time
thereafter proceed to exercise any and all of their respective rights and
remedies under any or all of the Loan Agreement, any other Loan Document and/or
applicable law, including, without limitation, their respective rights and
remedies with respect to the Alleged Asset Coverage Ratio Default and the other
Subject Defaults.


2.4    Any agreement by the Administrative Agent and the Required Lenders to
extend the Forbearance Period, if any, must be set forth in writing and signed
by a duly authorized signatory of the Administrative Agent and the Required
Lenders.


2.5    The Borrowers and the other Obligors each acknowledge that none of the
Lenders or the Administrative Agent (the Lenders and the Administrative Agent
are sometimes referred to herein individually as a “Lender Party,” and
collectively as the “Lender Parties”) have made any assurances concerning (i)
any possibility of an extension of the Forbearance Period, (ii) the manner in
which or whether the Alleged Asset Coverage Ratio Default may be resolved or
(iii) any additional forbearance, waiver, restructuring or other accommodations.


2.6    The parties hereto agree that the running of all statutes of limitation
and the doctrine of laches applicable to all claims or causes of action that any
Lender Party may be entitled to take or bring in order to enforce its rights and
remedies against any Borrower or any other Obligor in respect of the Subject
Defaults are, to the fullest extent permitted by law, tolled and suspended
during the Forbearance Period.


2.7    No Lender Party has waived, is by this Agreement waiving, and has no
intention of waiving (regardless of any delay in exercising such rights and
remedies), any Default or Event of Default that may be continuing on the date
hereof or any Event of Default that may occur after the date hereof (whether the
same or similar to the Alleged Asset Coverage Ratio Default or otherwise), and
no Lender Party has agreed to forbear with respect to any of its rights or
remedies concerning any


2



--------------------------------------------------------------------------------





Events of Default (other than, during the Forbearance Period, the Subject
Defaults solely to the extent expressly set forth herein), that may have
occurred or are continuing as of the date hereof, or that may occur after the
date hereof.


2.8    Borrowers and the other Obligors acknowledge and agree that the
Administrative Agent’s and Required Lender’ agreement to forbear from exercising
certain of their default-related rights and remedies with respect to the Subject
Defaults during the Forbearance Period does not in any manner whatsoever limit
any Lender Party’s right to insist upon strict compliance by the Borrowers and
the other Obligors with the Loan Agreement, this Agreement or any other Loan
Document during the Forbearance Period.


2.9    This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Loan Agreement or any other Loan
Document.


3.    No Other Amendments or Waivers.


This Agreement, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the amendments to the Loan Agreement expressly
set forth in Section 1 hereof and the forbearance expressly set forth in
Section 2 hereof, the Loan Agreement shall remain unchanged and in full force
and effect. Except as expressly set forth in Section 1 and Section 2 hereof, the
execution, delivery, and performance of this Agreement shall not operate as a
waiver of or as an amendment of, any right, power, or remedy of Administrative
Agent or the Lenders under the Loan Agreement or any of the other Loan Documents
as in effect prior to the date hereof, nor constitute a waiver of any provision
of the Loan Agreement or any of the other Loan Documents. The agreements set
forth herein are limited to the specifics hereof, shall not apply with respect
to any facts or occurrences other than those on which the same are based, shall
not excuse future non-compliance under the Loan Agreement or other Loan
Documents, and shall not operate as a consent to any further or other matter,
under the Loan Documents.
4.    Conditions Precedent. The effectiveness of this Agreement is subject to
the satisfaction of the following conditions precedent on the date hereof:


4.1    Execution of Agreement. Each Obligor, Administrative Agent and the
Required Lenders shall have duly executed and delivered this Agreement.


4.2    Accuracy of Representations and Warranties. All representations and
warranties contained in Section 5 hereof shall be true and correct in all
respects.


4.3    Term Loan Forbearance Agreement . Receipt by Administrative Agent of
evidence reasonably satisfactory to Administrative Agent that the Term Loan
Forbearance Agreement has been entered into by all requisite parties thereto.


5    Representations and Warranties. Each Obligor hereby jointly and severally
represents and warrants to Administrative Agent and Lenders, that


5.1    the execution, delivery and performance by the Obligors of this
Agreement:


(a)are within each Obligor’s corporate, limited liability company or partnership
powers, as applicable, and have been duly authorized by all necessary corporate,
limited liability company or partnership, as applicable, and, if required,
equity holder action (including, without limitation, any action required to be
taken by any class of directors or other governing body of any Obligor or any
other Person, whether interested or disinterested, in order to ensure the due
authorization of the execution, delivery and performance by the Obligors of this
Agreement);


(b)do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or other equity holders or any class of directors or
other governing body, whether interested or disinterested, of any Obligor or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby, except such as have been
obtained or made and are in full force and effect other than those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, or could not reasonably be expected to have a Material Adverse
Effect,




3



--------------------------------------------------------------------------------





(c)will not violate any Sanctions and Applicable Law or any Organic Documents of
any Obligor or any Restricted Subsidiary, or any order of any Governmental
Authority,
 
(d)will not violate or result in a default under any Material Contract, or give
rise to a right thereunder to require any payment to be made by any Obligor or
any Restricted Subsidiary and
(e) will not result in the creation or imposition of any Lien on any Property of
any Obligor or any Restricted Subsidiary (other than the Liens created by the
Loan Documents);


5.2    this Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and


5.3    no Default or Event of Default has occurred and is continuing.


6.    Reaffirmation. Each of the Obligors hereby confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect. Each Obligor acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Agreement.
  
7.    Miscellaneous.


7.1    Captions. Section captions used in this Agreement are for convenience
only, and shall not affect the construction of this Agreement.
 
7.2    Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.


7.3    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.
 
7.4    Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.
 
7.5    References. Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.
 
7.6    Loan Document. This Agreement shall be deemed to be and shall constitute
a Loan Document.


7.7    Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Loan Agreement. The Loan Agreement and each of the Loan
Documents remain in full force and effect.
 
7.8    Entire Agreement. This Agreement constitutes the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.
 
7.9    Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Agreement by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent


4



--------------------------------------------------------------------------------





permitted by Applicable Law, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any similar state law based on the Uniform Electronic
Transactions Act.
[Remainder of Page Intentionally Left Blank]




5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
KEY ENERGY SERVICES, INC.
By _________________________
Name:
Title:
KEY ENERGY SERVICES, LLC.
By _________________________
Name:
Title:
GUARANTOR:
KEY ENERGY MEXICO, LLC


By _________________________
Name:
Title:




























































[Signature Page to Limited Consent to
Loan Agreement and Forbearance Agreement]



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDERS:


BANK OF AMERICA, N.A., as Administrative Agent and a Lender


By _________________________
Name:
Title:






































































































[Signature Page to Limited Consent to
Loan Agreement and Forbearance Agreement]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By _________________________
Name:
Title:










































































































[Signature Page to Limited Consent to
Loan Agreement and Forbearance Agreement]



--------------------------------------------------------------------------------




COMERICA BANK, as a Lender


By _________________________
Name:
Title:










































































































[Signature Page to Limited Consent to
Loan Agreement and Forbearance Agreement]



--------------------------------------------------------------------------------




AMEGY BANK NATIONAL ASSOCIATION, as a Lender


By _________________________
Name:
Title:










































































































[Signature Page to Limited Consent to
Loan Agreement and Forbearance Agreement]



--------------------------------------------------------------------------------




SIEMENS FINANCIAL SERVICES, INC., as a Lender


By _________________________
Name:
Title:


By _________________________
Name:
Title:
























































































[Signature Page to Limited Consent to
Loan Agreement and Forbearance Agreement]



--------------------------------------------------------------------------------







Exhibit A
Term Loan Forbearance Agreement
(attached)




